Citation Nr: 0606585	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  96-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to a compensable evaluation for otitis 
externa.

5.  Entitlement to special monthly compensation.

6.  Entitlement to an evaluation for duodenal ulcer disease 
and colitis in excess of 10 percent prior to March 28, 2003, 
and in excess of 20 percent from May 1, 2003.

7.  Entitlement to an initial evaluation for generalized 
anxiety disorder with depressive features in excess of 10 
percent from February 23, 1994, and in excess of 30 percent, 
effective March 22, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946 and from September 1950 to September 1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO), dated from 1996 to 2003.  

In a November 2005 Statement of Representative in Appeals 
Case, the veteran's representative asserted that a February 
1994 private psychiatric report constituted an inferred claim 
for service connection for tremor of the hands, secondary to 
the veteran's service-connected psychiatric disability, and a 
total disability evaluation based on individual 
unemployability (TDIU).  The Board refers this matter to the 
RO for all indicated action.

The issues of entitlement to special monthly compensation, an 
increased evaluation for duodenal ulcer disease and colitis, 
and an initial evaluation for generalized anxiety disorder 
with depressive features, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A July 17, 2000, rating decision denied service 
connection for hearing loss.  

2.  Evidence received since the July 17, 2000, rating 
decision denying service connection for hearing loss does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The evidence demonstrates that the veteran's tinnitus was 
not incurred during or as a result of active duty, and may 
not be so presumed.  

4.  The preponderance of the evidence demonstrates that a low 
back condition was not incurred during or as a result of 
active duty, and may not be so presumed.  

5.  The veteran's otitis externa is not manifest by swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  The evidence received since the July 17, 2000, rating 
decision denying service connection for hearing loss is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

3.  Service connection for a low back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

4.  The schedular criteria for a compensable evaluation for 
otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.87, Diagnostic Code 6210 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March and 
November 2003 and numerous rating decisions, statements of 
the case, and supplemental statements of the case.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss

The July 2000 rating decision denied service connection for 
hearing loss.  The rating decision explained that the 
veteran's service medical records were negative for hearing 
loss, and there was no medical evidence linking the veteran's 
current hearing loss to service many years earlier.  Evidence 
in the record at that time included the veteran's service 
medical records and private and VA post-service medical 
records dated in 1999 and 2000.  

The July 2000 rating decision denying service connection for 
hearing loss is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the July 2000 rating decision denying service 
connection for hearing loss.  The evidence submitted since 
the July 2000 rating decision is not material because it does 
not, by itself or when considered with previous evidence of 
record, link the veteran's current hearing loss to his 
service, which is necessary to substantiate the claim.  
Without medical evidence of a nexus, the additional evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

The evidence submitted after the July 2000 rating decision 
became final includes VA examination reports dated in 2002 
and 2004, a private 2004 examination report, a 2005 VA 
opinion, and private and VA treatment records.  Together, 
these medical records repeat the veteran's history and 
provide current findings that demonstrate current hearing 
loss  However, these records do not link the current hearing 
loss to his service.  The March 2005 VA opinion, which was 
written by the examiner who conducted the 2002 and 2004 VA 
examinations, clarifies the 2004 VA examination report.  It 
provides that the veteran's diagnosis was presbycusis and 
explains that, by definition, that meant bilateral 
symmetrical hearing loss occurring with age.  Thus, the 
veteran's hearing loss was not related or secondary to his 
history of military noise exposure.  The examiner reiterated 
that the veteran's hearing loss was not related to or 
secondary to his military service.  

As to the veteran's own assertions alleging an etiological 
relationship between his hearing loss and his service, these 
statements are redundant of prior contentions and do not 
constitute new and material evidence.  Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Just as the Board must point to a 
medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, the Board finds that new and material evidence had 
not been submitted and the veteran's claim is not reopened.

Entitlement to service connection for tinnitus and a low back 
condition

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and organic 
diseases of the nervous system, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

With respect to the veteran's claim for service connection 
for tinnitus, current complaints of tinnitus are documented 
by VA examination reports dated in 2002 and 2004, a private 
2004 examination report, a 2005 VA opinion, and private and 
VA treatment reports dated during the appeal period.  
However, these reports do not show that the veteran had 
tinnitus within one year of service and do not link the 
tinnitus to his service or his service-connected otitis 
externa.  

The March 2005 VA opinion provides that the veteran's type of 
tinnitus was not associated with serious otitis media, and 
that the veteran did not have a severe degree of hearing loss 
with direct trauma to the ear which could cause tinnitus.  
The veteran's service-connected condition (otitis externa) 
was not one that was related to hearing loss and had not been 
present in any VA or private exams.  In the veteran's case, 
with so little hearing loss, the complaint of tinnitus could 
not be explained or sustained clinically but, as with the 
veteran's hearing loss, was not secondary or related to 
military service.  Thus, the diagnosis was "by history" 
only.  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
his tinnitus is related to his service or his service-
connected otitis externa.  

With respect to the veteran's claim for service connection 
for a low back condition, the Board finds that, based on a 
thorough review of the record, the preponderance of the 
evidence is against the veteran's claim.  There is no 
evidence of low back injury during service, degenerative 
changes of the low back within one year of separation from 
service, or any link between current findings and the 
veteran's service.  

The veteran's service medical records for each period of 
service, including the reports of the separation 
examinations, are negative for pertinent complaints, 
symptoms, findings, or diagnoses.  There is no evidence of 
degenerative changes within one year from the veteran's 
separation from service.  VA examinations conducted in 1959 
and 1971 variously found that the veteran's musculoskeletal 
system was normal and without disease, injury or illness.  

A report of a barium enema conducted in February 2003 by VA 
provides a pertinent impression of minimal lumbar 
spondylosis.  There is no evidence linking these findings to 
the veteran's service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Again, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, supra.  Thus, his 
own assertions do not constitute competent medical evidence 
that the findings from June 2003 are related to his service.  

Therefore, the Board finds that service connection for 
tinnitus and a low back condition is not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to a compensable evaluation for otitis externa

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

Otitis externa is evaluated under Diagnostic Code 6210.  A 10 
percent evaluation is warranted for swelling, dry and scaly 
or serious discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for otitis 
externa.  The competent medical evidence does not show that 
the veteran's otitis externa meets the relevant diagnostic 
criteria.  

A June 2002 VA examination for diseases of the ear provides 
that the examiner reviewed the veteran's VA medical records.  
On examination, the veteran's external ear was negative for 
edema, scaling, or discharge.  Otitis externa was not 
diagnosed.  An August 2004 VA examination for diseases of the 
ear by the same examiner provides that the examiner reviewed 
the veteran's claims file.  On examination, the veteran's 
external ear was again negative for edema, scaling or 
discharge.  The examiner noted that the veteran had no ear 
disease, and otitis externa was not diagnosed.  A March 2005 
opinion by the same examiner relates that otitis externa was 
not present in any of the veteran's private or VA 
examinations.  VA and private audiology reports, as well as 
treatment records dated during the appeal period, are also 
negative for otitis externa.  

The Board is aware of the veteran's assertions as to the 
symptoms of his otitis externa.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as one addressing whether a service-
connected disability satisfies diagnostic criteria.  
Espiritu, supra.  As a result, the veteran's assertions do 
not constitute competent medical evidence that his service-
connected otitis externa warrants the claimed compensable 
evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back condition is denied.

A compensable evaluation for otitis externa is denied.


REMAND

A preliminary review of the veteran's claims file indicates 
that the claims for special monthly compensation, an 
increased evaluation for duodenal ulcer disease and colitis, 
and an increased initial evaluation for generalized anxiety 
disorder with depressive features require additional 
development.  The Board is aware that the veteran has 
requested advancement on the docket for his claim and regrets 
the delay.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of these claims requires the 
additional development.

The claims for increased evaluations for a duodenal ulcer 
disease and colitis, and generalized anxiety disorder with 
depressive features, require examinations to determine the 
current severity of each disability.  The medical findings 
dated after the veteran's most recent VA examinations, along 
with the age of the examination reports, compel this 
development.  38 U.S.C.A. § 5103A(d) (1) and (2)(c); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The most recent VA examination for the veteran's ulcer and 
colitis occurred in June 2002.  Treatment records document 
that since that time, the veteran has undergone surgery.  The 
most recent VA examination for the veteran's generalized 
anxiety disorder with depressive features occurred in May 
2002.  Treatment records document that since that time the 
veteran has begun having additional symptoms, such as hearing 
the voice of his deceased child.  

The issue of entitlement to special monthly compensation is 
inextricably intertwined with the increased evaluation claims 
and therefore cannot be adjudicated at this time.  Current 
findings as to the severity of the veteran's service-
connected disabilities are necessary for the proper 
adjudication of the special monthly pension claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination to determine 
the current severity of his service-
connected generalized anxiety disorder 
with depressive features.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be accomplished.  The 
examiner should set forth and describe 
all social and industrial impairments 
resulting from the veteran's generalized 
anxiety disorder with depressive 
features.  The examiner should also 
specifically opine whether it is at least 
as likely as not that the veteran's 
generalized anxiety disorder with 
depressive features renders him in need 
of aid and attendance or results in him 
being housebound.  The examiner is asked 
to provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.

2.  Schedule the veteran for the 
appropriate VA examination to determine 
the current severity of his service-
connected duodenal ulcer disease and 
colitis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be accomplished.  
The examiner should also specifically 
opine whether it is at least as likely as 
not that the veteran's duodenal ulcer 
disease and colitis render him in need of 
aid and attendance or result in him being 
housebound.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for special monthly compensation; 
an evaluation for duodenal ulcer disease 
and colitis, in excess of 10 percent 
prior to March 28, 2003, and in excess of 
20 percent from May 1, 2003; and an 
initial evaluation for generalized 
anxiety disorder with depressive 
features, in excess of 10 percent from 
February 23, 1994, and in excess of 30 
percent, effective March 22, 2001.  If 
any of the benefits sought on appeal 
remains denied, provide the veteran with 
a supplemental statement of the case.  
The supplemental statement of the case 
should contain notice of all relevant 
actions taken on the claim(s), to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


